—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated June 30, 1992, which denied his motion to vacate an order of the same court, dated May 18, 1992, entered upon his default in appearing for argument of his prior motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, we find that the Supreme Court did not improvidently exercise its discretion in denying his motion (see, Morris v Metropolitan Transp. Auth., 191 AD2d 682; Chery v Anthony, 156 AD2d 414; I.J. Handa, P. C. v Imperato, 159 AD2d 484). Mangano, P. J., Pizzuto, Friedmann and Goldstein, JJ., concur.